Name: Commission Regulation (EC) No 2668/94 of 31 October 1994 authorizing the Italian intervention agency to put up for sale by tender 148 000 tonnes of durum wheat for export in the form of durum wheat meal to Algeria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 94 No L 284/45Official Journal of the European Communities COMMISSION REGULATION (EC) No 2668/94 of 31 October 1994 authorizing the Italian intervention agency to put up for sale by tender 148 000 tonnes of durum wheat for export in the form of durum wheat meal to Algeria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas, to ensure that the operation is carried out smoothly and to avoid any disturbance of the market, it should be stipulated that securities may be released only after presentation of proof of arrival ; Whereas, where removal of the durum wheat is delayed by more than five days or the release of one of the required securities is delayed for reasons imputable to the intervention agency, Italy should pay compensation ; Whereas the Member States are to take all additional measures compatible with the provisions in force to ensure that the scheme operates smoothly and that the Commission is kept informed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereal, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 21 31 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas prices for durum wheat on the Community's internal market and on the world market are very high ; whereas the Community's durum wheat meal industry must continue to be able to export in order to keep up normal trade flows to Algeria ; whereas, therefore, provi ­ sion should be made for intervention stocks to be used to supply the Community export meal industry during the period 1 November 1994 to 31 January 1995 at competi ­ tive prices ; Whereas the above situation requires the measure to be implemented as a matter of urgency ; Whereas a conversion rate should be set to determine the quantity of durum wheat meal to be exported on the basis of the durum wheat used ; Whereas the specific nature of the operation requires greater flexibility in the mechanisms and obligations governing the resale of intervention stocks and the exclu ­ sion of any refund or monthly increase ; whereas special procedures must be laid down to ensure that the opera ­ tions are properly carried out and monitored ; whereas to that end provision should be made for a system of securi ­ ties to ensure that the aims of the measure are achieved without placing excessive burdens on operators ; whereas derogations should accordingly be made from certain rules, in particular those laid down in Regulation (EEC) No 2131 /93 : Article 1 1 . The Italian intervention agency is hereby authorized to issue an invitation to tender for the sale on the Community market of 148 000 tonnes of durum wheat in accordance with Article 4 of Regulation (EEC) No 2131 /93 . 2. A maximum of 100 000 tonnes of durum wheat meal for human consumption must be exported to Algeria, equal to the quantity of durum wheat awarded divided by the coefficient referred to in Article 6. The competent Italian authorities shall ensure that the quan ­ tity of 100 000 tonnes of meal is not exceeded. 3 . The regions in which the 148 000 tonnes of durum wheat are stored are listed in Annex I. 4. The Italian intervention agency shall prepare a notice of invitation to tender indicating for each lot or, where appropriate, each part lot :  the location,  and, at least the following :  the maximum percentage of wholly or partially mitadine grains,  the specific weight,  the moisture content, (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 197, 30 . 7 . 1994, p. 1 . (3) OJ No L 191 , 31 . 7 . 1993 , p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . No L 284/46 Official Journal of the European Communities 1 . 11 . 94  the Hagberg falling number,  the impurity, mottled grain and sprouted grain contents,  the protein content. 5 . It shall publish the notice of invitation to tender at least three days before the date set for the first partial invitation to tender. 5. Tenders may not be withdrawn. Article 5 1 . No export refund shall be granted for exports carried out pursuant to this Regulation . 2. Customs export formalities for durum wheat meal equivalent to that which would be obtained from the cereals awarded must be completed within 45 days of the date of the award and not later than 31 January 1995. 3 . Export licences issued under this invitation to tender must bear the following entry in Section 22 : ' Invitation to tender opened by Regulation (EC) No 2668/94  Tender dated . . .'. 4. Notwithstanding Article 9 of Commission Regula ­ tion (EEC) No 3719/88 ('), the rights deriving from the licence referred to in this Article shall not be transferable . Article 2 Subject to the provisions of this Regulation, the sales of durum wheat referred to in Article 1 shall take place in accordance with the procedure and conditions laid down in Regulation (EEC) No 2131 /93. Article 3 1 . The time limit for submitting tenders for the first partial invitation to tender shall be 1 p.m. (Brussels time) on Wednesday, 9 November 1994. 2. The time limit for submitting tenders for the subse ­ quent partial invitations to tender shall be 1 p.m. (Brussels time) each Wednesday. The time limit for the last partial invitation to tender shall be 21 December 1994. 3 . Tenders must be submitted to the Italian interven ­ tion agency. Article 4 1 . Interested parties shall submit a tender to the competent Italian authorities either in writing against an acknowledgment of receipt or by telex, telegram or fax. 2. The tender shall indicate :  the reference of the invitation to tender,  the name, full address and telex or fax number of the tenderer,  the quantity of durum wheat to be exported in the form of meal,  the proposed purchasing price per tonne of durum wheat in ecus . 3 . Tenders shall be valid only if they are accompanied by :  an application for an export licence for Algeria for durum wheat meal falling within Product code 1103 11 10 200,  proof that the tenderer has lodged a security of ECU 5 per tonne. 4. Tenders not submitted in accordance with para ­ graphs 1 , 2 and 3 or which contain conditions other than those laid down in the invitation to tender shall be invalid. Article 6 For the determination of the quantity of durum wheat meal to be exported, the quantity of durum wheat awarded shall be delivered by a coefficient of 1,48 . Article 7 1 . The Italian intervention agency shall inform the Commission of the tenders received within two hours of the expiry of the time limit for the submission of tenders . The information must be sent in the form laid down in Annex II to one of the telex or fax numbers listed in Annex III . Where no tenders are received, the Italian agency shall inform the Commission within the time limit laid down in subparagraph 1 . 2. It shall inform the Commission on a monthly basis of the quantities of durum wheat removed pursuant to this Regulation. Article 8 1 . On the basis of the tenders submitted and notified, the Commission shall decide, in accordance with the procedure laid down for in Article 23 of Council Regula ­ tion (EEC) No 1766/92 :  either to fix a minimum selling price,  or not to proceed with the invitation to tender. 2. Where a minimum selling price is fixed, the contract shall be awarded to the tenderer or tenderers submitting offers at or above that minimum price . 0 OJ No L 331 , 2 . 12. 1988, p. 1 . 1 . 11 . 94 Official Journal of the European Communities No L 284/47 3 . The competent Italian authority shall inform all tenderers in writing of the result of their tender as soon as the Commission has adopted the decision referred to in paragraph 1 . Article 9 1 . The successful tenderer shall notify the storer and the Italian intervention agency in writing at least five days in advance of his intention to remove the merchandise . 2. Before the lot awarded is removed, the intervention agency and the successful tenderer shall take a reference sample in accordance with the method laid down in Commission Regulation (EEC) No 689/92 (') and shall analyse that sample . (a) Where the final results of the analysis of the sample indicate a again difference between the quality of the durum wheat to be removed and the quality as described in the notice of invitation to tender, which nevertheless remains within a limit of up to :  2 kh/hl for the specific weight, which must not however be less than 76 kg/hi ,  one percentage point for the moisture content,  10 points for the Hagberg falling index,  10 percentage points for the grains which have lost their vitreous aspect,  two percentage points for the content of broken grains, without, however, exceeding 9 % ,  one percentage point for the protein content,  half a percentage point for the impurities referred to in points B.2, B.3 and B.4 of the Annex to Regulation (EEC) No 689/92,  half a percentage point for the impurities referred to in point B.5 of the Annex to Regulation (EEC) No 689/92, the percentages admissible for noxious grains and ergot however remaining unchanged, the following provisions shall apply : (i) the intervention agency shall , that same day, inform the Commission thereof in accordance with Annex III, as well as the storer and the successful tenderer ; (ii) the successful tenderer may :  either agree to take over the lot with its charac ­ teristics as established,  or refuse to take over the lot in question. In that case the successful tenderer shall , that same day, inform the intervention agency and the Commission thereof in accordance with Annex IV. Once these formalities have been completed, he shall be immediately released from all his obliga ­ tions relating to the lot in question The lot in question shall then be put up for sale again under a future invitation to tender at the quality established. (b) Where the final results of the analysis of the sample indicate that the quality is below the limits laid down in (a):  the intervention agency shall , that same day, inform the Commission thereof in accordance with Annex III, as well as the storer and the successful tenderer,  the successful tenderer shall give official notice, that same day, to the intervention agency of the impossibility of taking over the lot in question and shall inform the Commission thereof, that same day, in accordance with Annex IV. Once these formalities have been completed, he shall be immediately released from all his obligations rela ­ ting to the lot in question. 3 . Where the successful tenderer refuses the merchan ­ dise, as provided for in paragraph 2 above, the Italian intervention agency shall supply him with another lot of intervention durum wheat of the requisite quality, at no extra charge, within eight days. 4. If removal of the durum wheat is delayed by more than five days with relation to the date of acceptance of the lot to be removed by the successful tenderer for reasons imputable to the intervention agency, the Member State shall be responsible for the payment of compensation. 5 . All risks shall be borne by the successful tenderer from the time of removal . Article 10 The successful tenderer shall A »y for the durum wheat before removing it at the price indicated in the tender. The payment due for each of the lots to be removed shall be indivisible . Article 11 1 . The security lodged pursuant to Article 13 (4) of Regulation (EEC) No 2131 /93 must be released for the corresponding quantities of durum wheat for which the tender has not been accepted. 2. The obligation to export from the Community and import into Algeria shall be covered by a security amoun ­ ting to ECU 50 per tonne of durum wheat of which ECU 25 per tonne shall be lodged upon issue of the licence for the export of meal for the corresponding quantity of durum wheat and the balance of ECU 25 per tonne before removal of the cereals . Notwithstanding Article 15 (2) of Commission Regulation (EEC) No 3002/92 (2), the amount of ECU 50 per tonne of durum wheat corresponding to the processed meal must be released within 15 working days of the date on which the successful tenderer submits proof that the meal has arrived in Algeria. (') OJ No L 74, 20. 3 . 1992, p. 18 . (2) OJ No L 301 , 17. 10 . 1992, p. 17. No L 284/48 Official Journal of the European Communities 1 . 11 . 94  Semoule de blÃ © dur d intervention ne donnant pas droit Ã restitution, destinÃ ©e Ã l'AlgÃ ©rie  RÃ ¨glement (CE) n0 2668/94,  Semolini di frumento duro non dante diritto a restitu ­ zione, destinato all'Algeria  Regolamento (CE) n . 2668/94,  Griesmeel zonder recht op restitutie, bestemd voor Algerije  Verordening (EG) nr. 2668/94, 3 . Except in duly substantiated exceptional cases, in particular the opening of an administrative enquiry, any release of the securities provided for in this Article after the time limits specified herein shall confer an entitle ­ ment to compensation from Italy amounting to ECU 0.015 per 10 tonnes of meal for each day's delay. Such compensation shall not be charged to the European Agri ­ cultural Guidance and Guarantee Fund (EAGGF). 4. The primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (') shall be payment of the purchase price for the durum wheat and export of the durum wheat meal within the time limit laid down under cover of the export licence referred to in Article 4 (3). Article 12 1 . Notwithstanding Article 12 of Regulation (EEC) No 3002/92, the export licence for the durum wheat meal must bear the words :  SÃ ªmolas de trigo duro que nÃ £o da direito a uma resti ­ tuiÃ §Ã £o, destinado Ã ArgÃ ©lia  Regulamento (CE) n? 2668/94. 2. The use of one of the customs warehousing or free zone schemes is prohibited.  SÃ ©mola de trigo duro de intervenciÃ ³n sin derecho a restituciÃ ³n, destinada a Argelia  Reglamento (CE) n ° 2668/94, Article 13 The Italian intervention agency shall take all necessary steps to ensure compliance with the provisions of this Regulation . It shall inform the Commission weekly, within the Management Committee for Cereals, of the progress of the invitation to tender.  Groft mel fra intervention uden restitutionsydelse bestemt for Algeriet  Forordning (EF) nr. 2668/94,  FeinhartweizengrieÃ  ohne Ausfuhrerstattung, Bestim ­ mung Algerien  Verordnung (EG) Nr. 2668/94,  Ã £Ã ¹Ã ¼Ã ¹Ã ³Ã ´Ã ¬Ã »Ã ¹ Ã Ã ºÃ »Ã ·Ã Ã ¿Ã  Ã Ã ¯Ã Ã ¿Ã ÃÃ ¿Ã Ã ´Ã µÃ ½ ÃÃ ±Ã Ã ­Ã Ã µÃ ¹ Ã ´Ã ¹Ã ºÃ ±Ã ¯Ã  ­ Ã ¼Ã ± Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã ³Ã µÃ Ã ¯Ã ±  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2668/94, Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  Semolina of durum wheat not eligible for refund, bound for Algeria  Regulation (EC) No 2668/94, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1994. For the Commission Rene STEICHEN Member of the Commission 0) OJ No L 205, 3 . 8 . 1985, p. 5 . 1 . 11 . 94 Official Journal of the European Communities No L 284/49 ANNEX I Regions of storage (tonnes) Region of storage Quantities Verona 7 421 Vicenza 1 699 Rovigo 4 000 Ravenna 1 619 Ancona 19 Macerata 9 090 La Spezia 6 232 Livorno 1 043 Grosseto 1 490 Viterbo 4 985 Napoli 2 997 Potenza 1 744 Foggia 30 538 Crotone 69 088 Catania 4 165 Caltanissetta 1 870 ANNEX II Standing invitation to tender for 148 000 tonnes of durum wheat held by the Italian intervention agency for export in the form of durum wheat meal to Algeria 1 I ~2 I ^ I * I ~5 I ~6 I '7 Registration number of the tender Lot No Quantityin tonnes Offer price (ECU/tonne) C) Increases ( + ) and reductions (  ) (ECU/tonne) p.m. Place of processing Port of export 1 2 3 etc. (') This price includes the increases and reductions applicable to the lot for which the tender is submitted: ANNEX III The only telex and fax numbers in Brussels to be used are : DG IV/C/ 1 (for the attention of Mr Thibault/Mr Brus) :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  fax : 295 2515 296 10 97 296 20 05 No L 284/50 Official Journal of the European Communities 1 . 11 . 94 ANNEX IV Communication of refusal of lots under the standing invitation to tender for the export of 148 000 tonnes of durum wheat in the form of durum heat meal held by the Italian inter ­ vention agency Article 9 (2) of Regulation (EC) No 2668/94  Name of successful tenderer :  Date of award of contract :  Date of refusal of lot by successful tenderer : Lot No Quantity in tonnes Address of silo Reason for refusal to take over  % mitadine grains  Specific weight (kg/hi)  Hagberg  % proteins (in dry matter)  % miscellaneous impurities (Schwarzbesatz)  % grains affected with fusariosis and/or mottled grains  % broken grains  % of matter which is not durum wheat of unim ­ paired quality  Other